1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   LAWTIS DONALD RHODEN,                           )   Case No.: 1:18-cv-00101-LJO-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER ADOPTING FINDINGS AND
13          v.                                       )   RECOMMENDATION, AND DENYING
                                                         PLAINTIFF’S MOTION FOR SUMMARY
14                                                   )   JUDGMENT, WITHOUT PREJUDICE
     DEPARTMENT OF STATE HOSPITALS,
                                                     )
     et al.,
15                                                   )   [ECF Nos. 50, 51]
              Defendants.                            )
16                                                   )

17          Plaintiff Lawtis Donald Rhoden is a civil detainee appearing pro se and in forma pauperis in

18   this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On March 11, 2019, the Magistrate Judge filed a Findings and Recommendations

21   recommending that Plaintiff’s motion for summary judgment be denied, without prejudice. The

22   Findings and Recommendations were served on the parties and contained notice that objections were

23   to be filed within fourteen days. Plaintiff filed objections on March 20, 2019.

24   ///

25   ///

26   ///
27   ///

28   ///

                                                         1
1              Plaintiff’s objections do not alter the Court evaluation of the record or the March 11, 2019

2    Findings and Recommendations.         Plaintiff cannot attempt to cure the defects in his motion for

3    summary judgment by way of filing objections to the Findings and Recommendations. In any event,

4    Plaintiff merely argues the merits of his claims and submits discovery documents without a sufficient

5    showing that there are no genuine issues of material facts in dispute. Fed. R. Civ. P. 56(1); Local Rule

6    260(a).

7              In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de

8    novo review of this case. Having carefully reviewed the entire file, the Court finds the Findings and

9    Recommendations to be supported by the record and by proper analysis.

10             Accordingly, IT IS HEREBY ORDERED that:

11             1.     The Findings and Recommendations, filed on March 11, 2019, are adopted in full; and

12             2.     Plaintiff’s motion for summary judgment, filed on March 7, 2019, is denied, without

13                    prejudice.

14
15   IT IS SO ORDERED.

16      Dated:       March 25, 2019                         /s/ Lawrence J. O’Neill _____
17                                                 UNITED STATES CHIEF DISTRICT JUDGE

18
19
20
21
22
23
24
25
26
27
28

                                                        2
